UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10294 INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-3276269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2310 Cousteau Court Vista, California (Address of principal executive offices) 92081-8346 (Zip Code) (760) 598-1655 (Registrant’s telephone number) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Shares, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act. Yes oNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes oNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes oNoo 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act) Noý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July7, 2011 Common Stock, no par value per share 12,962,999 shares The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of last business day of the registrant's most recently completed second fiscal quarter as reported on the OTC Bulletin Board ($0.29 per share), was approximately $1,078,128.Shares of the registrant's common stock held by each officer and director of the registrant and by each person or entity who is known to own beneficially 5% or more of the registrant's outstanding common stock have been excluded for purposes of the foregoing calculation on the basis that such persons and entities may be deemed to be affiliates of the registrant.This determination of affiliate status is not necessarily a conclusive determination for other purposes. DOCUMENTS INCORPORATED BY REFERENCE None 2 TABLE OF CONTENTS PART I ITEM 1. Business 4 ITEM 1A. RiskFactors 9 ITEM 1B. Unresolved Staff Comments 12 ITEM 2. Properties 12 ITEM 3. LegalProceedings 12 ITEM 4. Reserved 12 PART II ITEM 5. Marketfor Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 ITEM 6. Selected Financial Data 13 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 7A. Quantitativeand Qualitative Disclosures About Market Risk 19 ITEM 8. Financial Statements and Supplementary Data 20 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 ITEM 9A. Controlsand Procedures 36 ITEM 9B. OtherInformation 36 PART III ITEM 10. Directors,Executive Officers and Corporate Governance 37 ITEM 11. ExecutiveCompensation 39 ITEM 12. SecurityOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 ITEM 13. CertainRelationships and Related Transactions, and Director Independence 41 ITEM 14. PrincipalAccounting Fees and Services 42 PART IV ITEM 15. Exhibits and Financial Statement Schedules 43 SIGNATURES NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results, including those set forth under the heading "Risk Factors" and elsewhere in, or incorporated by reference into, this report. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements. You are cautioned not to place undue reliance on any forward-looking statements. These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including, such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. 3 Table of Contents PART I ITEM 1. BUSINESS The terms “ILTS,” “the Company,” “we,” “our” and “us” refer to International Lottery & Totalizator Systems, Inc. and its consolidated wholly-owned subsidiary, Unisyn Voting Solutions, Inc. (“Unisyn”), unless otherwise specified. Organizational History We are a leading supplier of computerized wagering systems for the lottery and pari-mutuel racing industries.In addition, in recent years, our company has developed certified end-to-end optical scan voting systems and a full-featured Election Management Software that provides precinct tabulation, ballot review and audio voting capability. ILTS was founded in 1978 and completed an initial public offering in 1981.Our subsidiary, Unisyn, was founded in 2003.Our operations and corporate headquarters are located in Vista, California. Business Overview We design, develop and provide secure, innovative and dependable gaming and voting processing systems for public and private organizations throughout the world.We provide a complete range of customized and technologically innovative software, hardware, technical support and site management for our customers’ gaming or voting operations.We believe our responsiveness to customer requirements in these mission critical operational areas is efficient, technologically superior, dependable and continuous over time.As a result, we are typically viewed more as a partner than a supplier to our customers. Lottery and Pari-Mutuel Segment We generate revenue by designing, manufacturing, licensing, managing, supporting, and servicing computerized wagering systems and terminals for the lottery and pari-mutuel racing industries worldwide.Although we are not presently doing so, we have also successfully demonstrated the capability to provide full facilities management services to customer organizations authorized to conduct lotteries. Voting Segment We generate revenue by developing, manufacturing, licensing and supporting voting systems for the governmental and non-governmental election jurisdictions in the United States under the name Unisyn Voting Solutions, Inc. Products and Services Wagering Systems Our wagering systems include the following components: · A central computer installation that is comprised of computer hardware and a commercially available operating system used in conjunction with our proprietary DataTrak application software; · The Datamark and Intelimark families of point-of-sale terminals; and · The communication network to interface the terminals to the central computer installation. System features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation. OurDataTrak gaming system controls the overall lottery operation.Although to date it has been sold only in conjunction with our terminals, DataTrak can also be sold as a stand-alone system that will interface to third-party terminals.Likewise, the terminals can be, and have been, sold separately to interface to a third-party lottery/tote central systems. The point-of-sale, proprietary components of our systems are the Datamark and Intelimark families of ticketing terminals. These terminals are compact, reliable, microprocessor-based units, which scan marksense slips or interpret operator-input data in order to produce a ticket receipt to be retained by the customer. Our newest terminal models usetouch screen and scanner technology. 4 Table of Contents We sell these terminals separately or as part of a turnkey wagering system, or wemodify a terminal's features or configurations and central system software to meet specific customer requirements. Using commercially available hardware and software, we design the communication network to interface the DataTrak central system with the wagering terminals to best fit each customer’s specific telecommunications environment. Our technology can also be modified for use in secure transaction-processing applications outside the gaming industry.For example,we previously provided a toll-road ticketing system utilizing automated ticket printers and readers. Wagering Application Software The principal component of our wagering system is the suite of applications that make up our DataTrak central system. The central systemcontrols the operation of the entire lottery installation, and it performs the following functions: · Maintains communication with each point-of-sale terminal; · Ensures complete end to end security; · Logs all activity and wagers in multiple (redundant) locations; · Populates a commercially available database in real time with high level security; · Identifies tickets using the lottery game draw results; · Calculates the pari-mutuel prize pool amounts that are used to determine the dividend of a given winning ticket; · Allows the use of other third party software products to analyze and compile management data; and · Provides mission critical fault tolerance. Development of this software has been an evolutionary process.We continually strive to incorporate new and improved technologies as they become available in the marketplace.This allows us to take advantage of the latest technology trends to enhance existing features of our system, and also to provide new distribution channels and operational features so that our customers can reach new or expanding markets.Since our software architecture is non-proprietary, it can be interfaced with our customers'choice ofthird party reporting and analysis software tools. The DataTrak system employs a client-server architecture.This gives customers the advantage of configuring the system economically to meet current requirements, while maintaining the ability to expand or contract the system as their operation demands. Datamark and Intelimark Terminals We have supplied in excess of 50,000 terminal products to the wagering industry since our first unit was sold in 1980.We currently have two families of full feature terminals in production: the Datamark and the Intelimark, both of which are: · Based on PC architecture and utilize commercially available software operating systems; · Small, lightweight, and highly reliable; and · Programmed using standard software languages. We have developed many models of Datamark terminals throughout our company’s history.Our current version in theDatamark family is the XClaim terminal.Its optical mark reader and thermal printer require little or no adjustments or maintenance.It is economically priced and extremely easy to use with features that increase operator efficiency and reduce transaction time.The XClaim can be programmed to meet the specific operating requirements of each individual customer.A keyboard is provided for operator input and an LCD displays the wagering details. The Intelimark family was introduced in 1999 and incorporates commercially available hardware and software from strategic partners.Our current version is the Intelimark FLX terminal which is a modular touch screen lottery terminal, packaged to offer maximum flexibility for retailer convenience. All components that make up the complete terminal are freestanding modules that can be arranged to meet the unique physical requirements of each retailer location.Driven by the market demand for enhanced ticket reading capability, the Intelimark FLX is equipped with a high-speed contact image scanner that will accept up to A4 size slips and is capable of character recognition and signature capture.Its modular design, open architecture and PC-based technology provide a flexible platform thatis intended toquickly and economically respond to the dynamic needs of both players and retailers. Spare Parts In addition to sales of terminals and central system software and hardware systems, we also realize ongoing revenue from the sale of spare parts for use in the repairs and maintenance of the terminal population. 5 Table of Contents Software and Technical Support Agreements We offer software maintenance agreements which feature: · telephone hotline and e-mail support; · standard upgrades and patches; and · primary technical support for third party software products purchased through ILTS. Additionally, we offer software modifications and enhancements to satisfy specific customer requirements. In recent years, Unisyn has devoted significant resources in developing certified end-to-end optical scan voting systems and a full-featured Election Management Software (“EMS”) that provides precinct tabulation, ballot review and audio voting capability.In addition to the Inkavote Plus Precinct Ballot Counter (“PBC”) system certified to the National Association of State Election Directors (“NASED”) 2002 Voting System Standards (“VSS”), our company recently received the 2005 Voluntary Voting System Guidelines (“VVSG”) certification from the Election Assistance Commissions (“EAC”) for its OpenElect® digital optical scan election system - a digital scan voting system built with Java on a streamlined and hardened Linux platform.As part of a jurisdiction's procurement process, we provide the OpenElect® products’ source code for independent review. Our OpenElect® voting systems consist of the following components: · OpenElect® Central Suite is a Linux-based suite of software applications including the Ballot Layout Manager, Election Manager , Election Server, Tabulator Client, Tabulator and Tabulator Reports all working together to define and configure an election; · OpenElect® Voting Optical Scan is a comprehensive and secure paper-based digital optical scan voting system that both validates and tabulates ballots at each precinct, providing integrity, confidence and high levels of physical and software security; · OpenElect® Voting Interface is a multi-faceted and robust voting device which has features to accommodate voters with disabilities and facilitate early voting, ranked choice voting and non-geographical use.This device meets or exceeds all the requirements of the Help America Vote Act (“HAVA”); and · OpenElect® Voting Central Scan is a high-speed digital scan voting unit designed to tabulate early vote, absentee, provisional and recounted ballots at a jurisdiction’s central operation center. The OpenElect® voting systems offer the following features: · High level of security and vote encryption to ensure integrity and voter privacy; · Electronic and paper audit trails that offer added security and redundancy for recounts; · Minimal training required for poll workers to set-up and operate; and · Minimal voter re-education required The InkaVote Plus optical scan voting system is a unique application consisting of our PBC andEMS components. InkaVote utilizes a vote recorder that functionsthe same as the punch card systems.However, it replaces the punch with the stylus, thereby, eliminating the controversies and maintaining the traditional vote experience. The completed ballot card provides a permanent physical record of voter choices, and accommodates traditional recounting procedures. Election Management Software The EMS, consisting of the Ballot Data Generator and the Vote Tabulator software applications that work together to perform the following functions: · Define and configure an election; · Program the InkaVote Plus PBCs; · Provide camera ready ballot pages in PDF format; · Compile and tabulate vote results; and · Generate required reports. The EMS is intended toprovide complete control of each step of the election process from ballot layout to report generation.It utilizes streamlined menus and prompts to provide maximum flexibility and customization while guiding the user through every step in the process.The system has multilingual capabilities and supports numerous languages in both standard and audible ballots.The EMS creates the election specific database from information that can be imported manually and/or from an .XML file. 6 Table of Contents Precinct Ballot Counter The PBC, designed to read and validate ballots, is a precinct based optical scan device which includes a color touch screen operator interface, InkaVote ballot reader and validator, and precinct report printer.With an integrated HAVA compliant voting station, special needs voters may cast their ballots independently and privately through a variety of methods, including wheelchair access, portable voter recorders and audio assistance through earphones and special keyboards. The PBCs set up is fast and simple with minimal assembly and interface required.Poll workers need no special knowledge to set up or operate the system.Election officials can quickly prepare polls and train poll workers. Product Markets Our revenue from the sale of lottery and horse racing systems is almost exclusively derived from contracts with international customers. Revenue for software support and onsite technical support services presently comes from providing the said services to voting partner’s end customers. We also derive revenue from selling our products and services directly to county election jurisdictions and distributors. Competitive Business Conditions We compete primarily in the lottery and horse racing industries by providing high-quality wagering systems and terminals that are reliable, secure and fast.In addition, we believe that we offer our customers greater flexibility in design and custom options than do our competitors.The market for lottery system contracts is highly competitive.In general, our competitors have significantly greater resources than we do.Although our sales in the United States have been insignificant, we believe that our company has been a substantial factor in the international marketplace for lottery systems. Our principal competitors in the markets we operate are as follows: Gaming: ·GTech Corporation, a subsidiary of Lottomatica, SpA (an Italian company); ·Scientific Games Corporation (a U.S. company); ·IntraLot, S.A. (a Greek company); ·Wincor-Nixdorf (a German company); ·KEBA, AG (an Austrian company); ·Morpho (a French company); and ·Olivetti Tecnost (an Italian company). Voting: ·Election Systems & Software, Inc.; ·Dominion Voting Systems Corporation; and ·Hart InterCivic. Manufacturing Processes We assemble terminals, repair modules, and supply spare parts from our domestic facility located in Vista, California.During recent years, the design of certain high-production units has been streamlined. This cost saving measure has allowed us to easily outsource the assembly of these units to local manufacturers based on production volume, while maintaining control over the materials and quality. In some cases, we have delivered terminal kits to customers who have purchased a license to assemble the terminals at their own location. Extensive training is provided to ensure high quality manufacturing. Materials and Suppliers For terminal components and spare parts, we generally have multiple sources, but a limited number of items are available only from a single supplier.Accordingly, those items could from time to time, be in short supply or on allocation due to their limited availability. For the year ended April 30, 2011, three vendors accounted for approximately 67% of the Company’s lottery product purchases (or 25%, 24% and 18% individually).For the year ended April 30, 2010, three vendors accounted for approximately 57%of the Company’s lottery component purchases (or27%, 19% and 11% individually). 7 Table of Contents Dependence upon a Few Customers Our business to date has been dependent on major contracts from a specific pool of lottery operators and limited customer base in the voting segment.Failure to obtain new contracts from existing and new customers would have a materially adverse effect on our financial performance. April 30, 2011 April 30, 2010 Revenue: From unrelated customers Two customers accounted for more than 26% of total revenue or 15% and 11% individually. No individual customer accounted for more than 10% of total revenue. From related customers Two customers accounted for 56% of total revenue or 40% and 16% individually. Two customers accounted for 77% of total revenue or 39% and 38% individually. Patents, Trademarks and Licenses We havethreeU.S. patents issued on our products.We believe that our technical expertise, trade secrets and the creative skills of our personnel are of substantially greater importance to our company’s success than the benefits of patent protection.We typically require customers, employees, licensees, subcontractors, strategic partners, and joint venture partners who have access to proprietary information concerning our products to sign nondisclosure agreements. We rely on such agreements, other security measures, and trade-secret law to protect our proprietary information. International Lottery & Totalizator Systems, Inc.®, ILTS® and Unisyn Voting Solutions, Inc.® are registered trademarks of our company.We have other products that have been trademarked, such as DataTrak®, Intelimark® and OpenElect®, all mentioned herein. Regulations The countries in which we market our products generally implement regulations to govern lottery or horseracing operations, and the appropriate governing body could restrict or ban operations in these countries.Any such action could have a material adverse effect on our company.Additionally, the purchaser of voting systems by governments and municipalities are typically conducted through procurement regulations with which we must comply. Foreign countries often impose restrictions on corporations seeking to do business within their borders, including foreign exchange controls, and in some jurisdictions, requirements for domestic manufacturing content.In addition, laws and legal procedures in these countries may differ from those generally existing in the United States.Conducting business in these countries may involve additional risks in protecting our business and assets, including proprietary information.Changes in foreign business restrictions or laws could have a significant impact on our operations. Research and Development We are dedicated to ongoing research and development (“R&D”) to take advantage of new technologies, stay competitive in our market, and explore new markets where our core competency can be applied. We continue to examine various new and emerging technologies based upon current industry developments with the intention to increase our customers’ market share.For example, we have in the past invested resources to expand specific applications to run on the Linux operating system.These Linux based applications are targeted at products used in both wagering and voting markets. We dedicate our efforts to applying cutting-edge technology and developing innovative and secure voting solutions. For the year ended April 30, 2011, we did not incur any R&D expenses, compared to $1.3 million in the prior year 2010.None of the R&D expenses were borne by our customers. Environment Effects There are no significant capital expenditures required to comply with laws relating to the protection of the environment. Employees As of April 30, 2011, we had 32 employees employed on a full-time equivalent basis.We have no employees that are members of labor unions.We believe our relationship with our employees is satisfactory. 8 Table of Contents Additional Information As a public company, we file annual, quarterly and special reports and other information with the Securities and Exchange Commission (“SEC”). Our electronic filings with the SEC (including our Annual Reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and any amendments to these reports) are available, free of charge, on the SEC’s website at http://www.sec.gov. On the investor relations section of our corporate website, www.ilts.com, we also make available, free of charge, our Annual Reports on Form 10-K, as soon as reasonably practicable, after we electronically file them with the SEC. The contents of and the information on or accessible through our corporate website and our investor relations website is not a part of, and is not incorporated into, this report or any other report or document we file with or furnish to the SEC. ITEM 1A. RISK FACTORS Our business faces risks and uncertainties, including but not limited to, those discussed below and elsewhere in this report. These factors represent risks and uncertainties that could have a material adverse effect on our business, results of operations and financial condition.Additional risks and uncertainties not presently known to us or that we do not presently consider significant may also impair our business or the trading price of our securities. If we do not execute on our strategic initiatives, there could be a material adverse effect on our results of operations and financial condition. The future success of our business will depend significantly on our ability to execute effectively and implement the strategic initiatives. These initiatives consist of executing our market strategy including designing products to meet market trends and ensuring that an appropriate infrastructure is in place to meet the needs of customers; continuing to reduce product costs; and further improving the efficiency of operations, including lowering operating costs and enabling higher value services. Successful execution of these initiatives depends on a number of factors including: · The ability to attract and retain sufficient number of key technical employees and senior management personnel; · Retaining customers by providing the necessary levels of support and service our products require; · Our ability to develop and introduce new products or programs, because of the inherent risks and uncertainties associated with product development, particularly in response to government regulations; · The identification and introduction of the proper mix or integration of products that will be embraced by the marketplace; · Our business may be subject to changes in laws, regulations and certification requirements with respect to our voting products; · Due to the political nature of our voting business, there is a risk that election jurisdictions may decertify our voting products that had previously been certified; and · The ability of our products and services to differentiate us from our competitors and for us to demonstrate that our products and services result in enhanced product quality, functionality and reduced costs. Further, our success will depend upon our ability to maintain proper internal control and to enhance the performance of the existing procedures and processes to adequately support our operations, strategies and business objectives. We are dependent on a few customers. Our business to date has been dependent on major contracts from a few different customers. The loss of one or more of these customers or failure to replace completed contracts with new contracts from existing customers would have a material adverse effect on our business. Should we fail to successfully manage our key vendors, our financial results could be burdened. Our arrangements with key vendors may make our operations vulnerable if those third parties fail to satisfy their obligations to our company due to changes in their own operations, financial condition, or other matters outside of our control. If we fail to achieve favorable pricing from our vendors, our profitability could be adversely impacted. Our profitability is affected by our ability to achieve favorable pricing with our vendors. Our inability to establish a cost and product advantage, or determine alternative means to deliver value to our customers, may adversely affect our revenues, and profitability. We could experience manufacturing interruptions, delays, or inefficiencies if we are unable to procure in a timely and reliable manner components and products from single-source or limited-source suppliers. We maintain several single-source or limited-source supplier relationships, either because multiple sources are not available or because the relationships are advantageous to us due to performance, quality, support, delivery, capacity, or price considerations. If the supply of a critical single- or limited-source product or component is delayed or curtailed, we may not be able to ship the related product in desired quantities and in a timely manner. Even where multiple sources of supply are available, qualification of the alternative suppliers and establishment of reliable supplies could result in delays and a possible loss of revenues, which could harm our operating results. Significant supplier capacity constraints, supplier production disruptions, supplier quality issues or price increases could increase our operating costs and adversely impact the competitive positions of our products. Our reliance on third-party suppliers for parts and components used in our products exposes us to volatility in the availability of these parts and components. A disruption in deliveries from our third-party suppliers, capacity constraints, production disruptions, price increases, or decreased availability of raw materials or commodities, could have an adverse effect on our ability to meet our commitments to customers or increase our operating costs. Quality issues experienced by third-party providers can also adversely affect the quality and effectiveness of our products and services and result in liability and reputational harm. 9 Table of Contents If we are unable to develop and introduce new and enhanced products that achieve market acceptance in a timely and cost-effective manner, our operating results and competitive position may be harmed. Our future success will depend on our ability, in a timely and cost-effective manner, to develop and introduce new products and enhancements to our existing products. We must also achieve market acceptance for these products and enhancements. If we do not successfully develop and achieve market acceptance for new and enhanced products, our ability to maintain or increase revenues will suffer. Even if new and enhanced products are introduced to the market, we may not be able to achieve market acceptance of them in a timely manner. The loss of a key customer, a reduction in sales to any key customer or our inability to attract new significant customers could materially and adversely affect our business, financial condition and results of operations. Our operating resultsmay fluctuate significantly from period to period. In the highly competitive industries in which we operate, operating results may fluctuate significantly from period to period.Hence, comparative results between periods may not be indicative of trends in revenue.We anticipate that our cash flows from operations, expected contract payments and available cash will be sufficient to enable us to meet our liquidity needs through at least April 30, 2012.Although we are not aware of any particular trends, in the event that we are unable to secure new business, we may experience reduced liquidity or insufficient cash flows. Interpretations and applications of policies regarding revenue recognition could cause us to defer recognition of revenue or recognize lower revenue and profits. Revenue associated with the sale and licensing of our company’s voting system products and services will be recognized in accordance with accounting principles generally accepted in the United States (U.S. GAAP).As our transactions increase in complexity with the sale of multi-element products and services, negotiation of mutually acceptable terms and conditions can extend the sales cycle and, in certain situations, may require us to defer recognition of revenue on such licenses. We believe that we are in compliance with U.S. GAAP; however these future, more complex, multi-product, multi-year license transactions may require additional accounting analysis to account for them accurately could lead to unanticipated changes in our current revenue accounting practices and may contain terms affecting the timing of revenue recognition. Insurance The Company maintains third party insurance coverage against various liability risks and risks of property loss. While we believe these arrangements are an effective way to insure against liability and property damage risks, the potential liabilities associated with those risks or other events could exceed the coverage provided by such arrangements. The requirements of complying with Section 404 of the Sarbanes-Oxley Act of 2002 may strain the Company’s resources and distract management. As the Company is not an accelerated filer as defined under relevant SEC regulations, management is only required pursuant to Section 404(a) of the Sarbanes-Oxley Act of 2002, to maintain and periodically certify that it has effective disclosure controls and procedures and internal control over financial reporting. In order to continuously maintain and improve the effectiveness of the Company’s disclosure controls and procedures and internal control over financial reporting and comply with Section 404 of the Sarbanes-Oxley Act, significant resources and management oversight may be required as the Company may need to devote additional time and personnel to legal, financial and accounting activities to ensure ongoing compliance. The costs associated therewith could be significant. In addition, the effort to prepare for these obligations and maintain effective internal controls may divert management’s attention from other business concerns, which could adversely affect the Company’s business, financial condition and results of operations. The voting segment of our business is critically dependent on our ability to obtain federal and state certification for our newly developed voting system products. The markets for our voting products and services are affected by changing technology and regulatory industry standards. Our ability to anticipate or respond to such changes and to develop and introduce new and enhanced products that meet all federal and state certifications on a timely basis will be a significant factor in our ability to expand, remain competitive and attract new customers.We can give no assurance that we will achieve the necessary technological advances or have the financial resources needed to introduce new products or services on a timely basis or that we will otherwise have the ability to compete effectively in the markets we serve. Our cash and cash equivalents could be adversely affected if the financial institution in which we hold our cash and cash equivalents fail. Our cash and cash equivalents consist of highly liquid investments and certificates of deposits with original maturities of three months or less at the time of purchase. However, the company’s investments in money market funds are not insured.In addition, the company’s cash balances in financial institutions may exceed the Federal Deposit Insurance Corporation (“FDIC”) limitation for coverage of $250,000.The company also reduces its exposure to credit risk by maintaining all of its cash balances with highly rated financial institutions.While we strive to monitor our cash and cash equivalent balances regularly, these balances could be impacted if the financial institution in which we deposit fails or is subject to other adverse conditions in the financial or credit markets. To date we have experienced no loss or lack of access to our invested cash or cash equivalents; however, we can provide no assurance that access to our invested cash and cash equivalents will not be impacted by adverse conditions in the financial and credit markets. We may not receive significant revenues from our research and development efforts for several years, if at all. Developing new products is costly, and the investment in product development often involves a long payback cycle. We have and expect to continue investing in research and development and related product opportunities. Enhancing our products and pursuing new product developments require high levels of expenditures for research and development that could adversely affect our operating results if not offset by revenue increases. We believe that we must continue to dedicate resources to our research and development efforts to maintain our competitive position. However, we might not expect to receive significant revenues from these investments for several years, if at all. 10 Table of Contents Our business competes on the basis of the security and integrity of our systems and products. We believe that our success depends, in part, on providing secure products and systems to our customers. Attempts to penetrate security measures may come from various combinations of customers, retailers, vendors, employees and others. There can be no assurance that our business will not be affected by a security breach or lapse, which could have a material adverse impact on our results of operations, business or prospects. Problems with product quality or product performance may cause us to incur substantial warranty expenses and may damage our market reputation and prevent us from achieving increased sales and market share. Consistent with customary practice in our industry, we warrant our products and/or services to be free from defects in material and workmanship under normal use and service. The possibility of future product failures could cause us to incur substantial expenses to repair or replace defective products. Furthermore, widespread product failures may damage our market reputation and reduce our market share and cause sales to decline. Changes in domestic and foreign business restrictions or laws could have a significant impact on our operations. The countries in which we market our products generally have regulations governing lottery or horseracing operations, and the appropriate governing body could restrict or ban operations in these countries.Any such action could have a material adverse effect on our company and our customers’ operations.Foreign countries often impose restrictions on corporations seeking to do business within their borders, including foreign exchange controls, and in some jurisdictions, requirements for domestic manufacturing content.In addition, laws and legal procedures in these countries may differ from those generally existing in the United States.Conducting business in these countries may involve additional risks in protecting our business and assets, including proprietary information.Changes in foreign business restrictions or laws could have a significant impact on our operations. Competitive pressures we face could harm our revenues and profits. We compete for business opportunities against many domestic and foreign businesses.In many cases, our competition has greater financial resources which may affect the outcome of a bid, regardless of the products and/or services that we have the capability of providing. Also, in order to be competitive, we may price our products and services to a point where it could translate to lower revenues and profitability for our company. Our business transactions may be subject to foreign currency fluctuation. Our reporting currency is the U.S. dollar.Sales are denominated almost exclusively in U.S. dollars.Occasionally, sales have been effected in foreign currencies.Fluctuations in exchange rates from reporting period to reporting period between various foreign currencies and the U.S. dollar may have an impact on revenue and expense. Such effect may be material in any individual reporting period. We could become subject to litigation regarding intellectual property rights, which could seriously harm our business. Although we have not been the subject of any such actions, third parties may in the future assert against us infringement claims or claims that we have violated a patent or infringed upon a copyright, trademark or other proprietary right belonging to them. Third parties may in the future assert claims against our suppliers that such suppliers have violated a patent or infringed upon a copyright, trademark or other proprietary right belonging to them. If such infringement by our suppliers or us were found to exist, a party could seek an injunction preventing the use of their intellectual property or require us to take a license for the use of their intellectual property, either of which would have an adverse impact on our revenues. Our voting systems might face adverse publicity including legal and political challenges which may negatively impact our operating results. Due to the sensitivity of the general public to the reliability and security of voting systems, our company might be vulnerable to adverse publicity posed by certain advocacy groups challenging our products’ integrity and dependability.These actions may negatively affect our financial results and customer relations. Volatility of stock price The Company’s common stock is currently quoted on the OTC Bulletin Board.Stocks quoted on the OTC Bulletin Board generally have limited trading volume and exhibit a wide spread between the bid/ask quotation.The Company’s stock price is affected by a number of factors, including quarterly variations in financial results, the competitive landscape, general economic and market conditions, and estimates and projections by the investment community. The current global economic slowdown and credit crunch may adversely affect our business and financial condition in ways that we cannot predict. The current global economic slowdown may have a negative effect on our business and financial condition. We cannot predict the effect that the economic slowdown will have on us as it also impacts our customers, vendors and business partners.We believe that the global credit crunch may negatively impact our potential and existing customers’ ability to obtain financing for lottery and voting projects which in turn may affect our ability to secure new contracts to generate revenue. Our strategic alliances may not result in the materialization of the anticipated benefits. Part of our corporate strategy is to pursue growth through strategic alliances to gain access to new and tactically important geographies, and business opportunities and to capitalize on existing business relationships. We may not realize the anticipated benefits of these alliances that we may enter into, or may not realize them in the timeframe expected. These arrangements pose significant risks that could have a negative effect on our operations, including the potential failure to realize anticipated synergies, unanticipated costs and other unanticipated events or circumstances; and our possible inability to achieve the intended objectives of the arrangements. 11 Table of Contents We may be unable to adequately prevent disclosure of trade secrets and other proprietary information. In order to protect our proprietary technology, we rely in part on confidentiality agreements with our corporate partners, employees, contractors, and consultants. These agreements may not effectively prevent the disclosure of confidential information and may not provide an adequate remedy in the event of unauthorized disclosure of confidential information. In addition, others may independently discover our trade secrets and proprietary information. Costly and time-consuming litigation could be necessary to enforce and determine the scope of our proprietary rights, and failure to obtain or maintain trade secret protection could adversely affect our competitive business position. Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers who sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000 (or $300,000 together with their spouse)). For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale. This rule adversely affects the ability of broker-dealers to sell our common stock and purchasers of our common stock to sell their shares of such common stock. Additionally, our common stock is subject to the SEC regulations for "penny stock." Penny stock includes any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions. The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock. This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock. The regulations also require that monthly statements be sent to holders of penny stock which disclose recent price information for the penny stock and information of the limited market for penny stocks. These requirements adversely affect the market liquidity of our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Our headquarter facilities in Vista, California consist of approximately 18,514 square feet of leased office, warehouse and manufacturing space.In May 2009, we executed an amendment agreement to extend the lease for the facility in Vista, California to November 2012. ITEM 3. LEGAL PROCEEDINGS The Company is currently not a party to any pending legal proceedings, and no such action by or, to the best of its knowledge, against the Company has been threatened as of the date of this report. ITEM 4. RESERVED 12 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded under the symbol ITSI on the Over-the-Counter Bulletin Board. As of April 30, 2011, there were 12,962,999 common shares outstanding and approximately 930 shareholders of record.As of April 30, 2011, Berjaya Lottery Management (H.K.) Ltd. (“BLM”) owned 71.3% of the total outstanding shares while ILTS’s management and directors owned approximately 1% of the outstanding shares. Solely for the purpose of calculating the aggregate market value of the voting stock held by non-affiliates of ILTS, as set forth on the cover of this report, it has been assumed that all executive officers and directors of ILTS and BLM are affiliated persons. All of ILTS’s common shares, the only voting stock outstanding, beneficially owned by each such person (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) have been assumed to be held by that person for this calculation. Market Price of ILTS Common Stock High Low Fiscal Year Ended April 30, 2011 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended April 30, 2010 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Dividends The Company paid no dividends during the last two fiscal years.We currently intend to retain any earnings for use in the business and therefore do not anticipate paying any dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans Presently the Company does not maintain any stock option plan. Sales of Unregistered Securities The Company had no sales of unregistered securities during the past two fiscal years. ITEM 6. SELECTED FINANCIAL DATA Not applicable 13 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements The discussion in this filing contains forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth or implied by forward-looking statements.These risks and uncertainties include dependence on business from foreign customers sometimes in politically unstable regions, political and governmental decisions as to the establishment of lotteries and other wagering industries in which our products are marketed, fluctuations in period-to-period operating results, the absence of significant contract backlog, and other factors described in section 1A. Risk Factors in this Form 10-K. Critical Accounting Policies Use of Estimates Our consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States. Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable. We base our estimates on historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources.Estimates affect the reported amounts and related disclosures. Actual results may differ from initial estimates. The areas most sensitive to estimation are revenue recognition, warranty reserves, inventory valuation, the allowance for doubtful accounts and the deferred tax valuation allowance. Revenue Recognition We recognize revenue by applying various relevant revenue recognition policies depending on the nature of the sale and the terms of the contract. Complete Systems ILTS’s complete wagering systems include the point-of-sale terminals, a central computer installation and a commercially available operating system used in conjunction with ILTS’s proprietary application software, and a communication network to interface the terminals to the central computer installation.System features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation. A complete system is comprised of both hardware and software.The hardware portion includes both central system servers and terminals. The software portion includes the application software for both the central system and terminals. As directed by the Financial Accounting Standards Board (“FASB”) ASC 985-605, “Software Revenue Recognition,” the Company follows the guidance of FASB ASC 605-35, “Construction-Type and Production-Type Contracts” in accounting for the sale of complete systems. We recognize revenue by using the percentage-of-completion method when the contracts for complete systems fulfill the following criteria: 1. Contract performance extends over long periods of time; 2. The software portion involves significant production, modification or customization; 3. Reasonably dependable estimates can be made on the progress towards completion, contract revenues and contract costs; and 4. Each element is essential to the functionality of the other elements of the contracts. Under the percentage-of-completion method, sales and estimated gross profits are recognized as work progresses.Progress toward completion is measured by the ratio of costs incurred to total estimated costs.Revenue and gross profit may be adjusted prospectively for revisions in estimated total contract costs.If the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is recorded in the period in which it becomes evident. The total estimated loss includes all costs allocable to the specific contract. Each complete system contract is reviewed individually to determine the appropriate basis of recognizing revenue. If the contract does not fulfill the above criteria, revenues are recognized only when: 1.Persuasive evidence of an arrangement exists in the form of signed contracts or purchase orders; 2.The contract or purchase order contains a fixed or determinable selling price to the buyer; 3.Collectibility is reasonably assured through due diligence, historical payment practices or upfront payments; and 4.Delivery has occurred or services have been rendered in accordance with contract terms. 14 Table of Contents Software – only In addition to the software portion of a complete system, we develop software for our customers in accordance with the specifications stipulated in a software supply contract. Generally, these contracts are related to additional features or modules to be added to the application software that we have previously developed for our customers.Each software contract is reviewed individually to determine the appropriate basis of recognizing revenue. For software contracts involving significant development efforts that extend over long periods of time and fulfill the criteria as set out in FASB ASC 605-35, “Construction-Type and Production-Type Contracts,” the related revenues are recognized by using the percentage-of-completion method.Other software supply contract revenues are recognized upon delivery when all the conditions specified in FASB ASC 985-605, “Software Revenue Recognition” are met. Hardware – only Hardware in the form of assembled terminals, component kits or replacement parts (“spares”) may be sold separately to our customers. Revenues for the sale of hardware are recognized upon shipment in accordance with FASB ASC 605-10, “Revenue Recognition” only when: 1.The Company has evidence that arrangements exist; 2.The price to the buyer is fixed through signed contracts or purchase orders; 3. Shipping documents illustrate that delivery of hardware has occurred, as stipulated in the terms of the customer contract; and 4. Collectibility is reasonably assured through one or more of the following: due diligence prior to contract signing; historical payment practices; or required upfront payments. Service Revenues Service revenues include software support agreements.Revenues from software support agreements are recognized, provided collectability is reasonably assured, in accordance with FASB ASC 985-605, “Software Revenue Recognition,” depending on the nature of the associated expenses: 1.If costs are immaterial or incurred on a straight-line basis, revenue is recognized ratably over the term of the agreement; 2. Otherwise, revenue is recognized over the period of the agreement in proportion to the amounts expected to be charged to expense for the services rendered during the period. For the voting segment, service revenues are derived from technical product support services provided to end customers.Service revenues are recognized as the services are rendered, and the related costs of services are recognized on a time and materials basis. Deferred Revenues Deferred revenues of approximately $615,000 and $344,000 as of April 30, 2011 and 2010, respectively, represent prepayment for products and services which were related to the use of the PBC and OpenElect® voting systems, and other software and technical support services.The Company will recognize the revenues upon its fulfillment of the prescribed criteria for revenue recognition. Allowance for Doubtful Accounts The estimate for the allowance for doubtful accounts is based primarily upon our company’s historical bad debt experience with individual customers and any known specific issues or disputes that exist as of the balance sheet date. Warranty Reserves Estimated warranty costs are accrued as revenues are recognized.Warranty reserves are based on historical trends and are adjusted periodically to reflect actual experience. Customers do not have a right to return, except for defective products.The most recent inventory cost is used to determine the value of potential warranty costs.Estimated reserves for warranty obligations are accrued as follows: 15 Table of Contents 1. Contracts – Contract warranties are specific to the individual contracts. Estimated reserves for warranty obligations are accrued as revenue is recognized.Hardware and software components may be warranted separately: a.Hardware – The warranty phase for terminals or terminal kits commences upon shipment and can extend from six months to 12 months depending on the specific contract terms. b.Software – The warranty phase typically represents a three to six-month period of time after delivery, as defined by the specific contract terms.For the voting segment, warranty phase represents a two-year period upon acceptance of the voting units by the end customers. 2. Spares – Terminal replacement parts are warranted to be free from defects for 90 days from the date of shipment.Based on historical experience, warranty costs for spares have been immaterial. 3. Other – Specific provisions have been made to cover a small number of particular replacement parts for specific customers. Inventory Valuation The Company periodically reviews inventory quantities on hand and records a provision for excess and obsolete inventories based on the following factors: · Terminal models still currently in the field; · The average life of the models; and · The requirement for replacement parts on older models. Valuation of Deferred Tax Assets We regularly evaluate our ability to recover the reported amount of our net deferred tax assets considering several factors, including our estimate of the likelihood that we will generate sufficient taxable income in future years in which temporary differences reverse.Due to the uncertainties related to, among other things, the extent and timing of future taxable income, we offset our deferred tax assets by an equivalent valuation allowance as of April 30, 2011 and 2010. Results of Operations Revenue Analysis Years Ended (Amounts in thousands) April 30, Revenues Change Products: Contracts $ $ $ ) Spares ) Total Products ) Services: Software Support 30 Product Servicing and Support 58 Total Services $ $ $ ) Significant fluctuations in year-to-year revenue are expected in both gaming and voting industries.Individual contracts are generally of considerable value, and the timing of contracts or sales of spare parts does not occur in a predictable trend.Contracts from the same customer may not recur or generally do not recur in the short-term.Accordingly, comparative results between periods may not be indicative of trends in contract revenue. The current domestic and global economic slowdown and tightening of the creditmarkets may adversely affect our business and financial condition in ways that we cannot reasonably predict.For the gaming segment, due to the tightening of the credit markets, our potential and existing customers may not be able to secure financing for lottery projects which may effectively impact our revenue potential.For the voting segment, various government entities and jurisdictions have experienced severe budget constraints which couldcompel them to delay or cancel their purchasing decisions, and hence, impactour ability to generate revenue. Contract revenue for the year ended April 30, 2011 was $3.8 million, compared to $5.1 million for fiscal 2010, representing a 25% reduction. Fiscal 2010 contract revenue includes a turnkey lottery system sale that was more significant in value, compared to those in fiscal 2011. Spares revenue for the year ended April 30, 2011 was $1.1 million, compared to $1.2 million for fiscal 2010, reflecting lower customer demand for spare parts in fiscal 2011.We derived spares revenue from various customers on the shipment of spares orders during the years ended April 30, 2011 and 2010.Customer demand for spare parts fluctuates from period to period and may not be indicative of trends in spares revenue. 16 Table of Contents Software support revenue for fiscal 2011 increased modestly by $30,000 compared to that of fiscal 2010.We attribute the slight increases in 2011 to the timing of the signing of a software support agreement with an unrelated customer and higher software support fees with related customers. Product servicing and support revenue for fiscal 2011 increased $199,000 compared to that of fiscal 2010 reflecting higher demand for onsite support services from both gaming and voting customers. Related party revenue of approximately $3.7 million accounted for 63% of total revenue in the year ended April 30, 2011, compared to $6.1 million or 86% of total revenue in fiscal 2010. Cost of Sales and Gross Profit Analysis Years Ended April 30, April 30, (Amounts in thousands) Revenues: Products $ 83 % $ 89 % Services 17 % 11 % Total revenues $ % $ % Cost of sales: Products $ 74 % $ 61 % Services 3 % 2 % Total costs of sales $ 77 % $ 63 % Gross profit: Products $ 9 % $ 28 % Services 14 % 9 % Total gross profit $ 23 % $ 37 % Individual contracts are generally significant in value and are awarded in a highly competitive bidding process. The gross profit margin varies from one contract to another, depending on the size of the contract and the competitiveness of market conditions. Accordingly, comparative results between periods may not be indicative of trends in gross profit margin. Overall gross profit margins were at 23% for fiscal 2011, compared to 37% for fiscal 2010.The reductions in 2011 are largely due to higher execution costs incurred on certain contracts.In addition, cost of sales for the year ended April 30, 2011 reflects an impairment charge of approximately $340,000 associated with the kit inventory.Previously, we have reported that the Company had approximately $1.9 million in kit inventory related to previous orders from an unrelated international customer which it will not ship to the customer until it receives substantially all of the payments due and the required deposits are made.Based on our assessment of the marketing opportunities and the nonpayment by the said customer whichincreased the uncertaintyrelating tocustomer’s financial ability to purchase additional kit inventory, the Company recorded an impairment charge of approximately $1.1 millionduring the quarter ended April 30, 2008.A certain portion of this inventory was sold in recent years.As part of management’s periodic review and assessment of themarketability of this inventory and the Company’s current marketing efforts with the active prospects, we believe thatthe remaining kit inventoryvalued atapproximately $340,000 remains sellable to those existing and prospective customers.Arising from this assessment, we recorded an impairment charge of approximately $340,000during the quarter ended April 30, 2011. Other Operating Expenses Analysis Years Ended April 30, 2011 April 30, 2010 (Amounts in thousands) % of Revenue % of Revenue Research and Development $ - - % $ 18 % Selling, General and Administrative 40 % 27 % Other Operating Expenses $ 40 % $ 45 % Research and Development Expenses (“R&D”) For the year ended April 30, 2011, we did not incur any R&D expenses, compared to $1.3 million in the prior fiscal 2010. We attribute the substantial decreases to the successful completion of the development of new voting system products.We anticipate that R&D expenses will increase modestly in the coming fiscal year as we continue to enhance our products and explore emerging technologies. 17 Table of Contents Selling, General and Administrative (“SG&A”) SG&A expenses for the year ended April 30, 2011 increased $417,000 compared to those of the prior fiscal 2010, reflecting increased expenses associated with our sales force in the voting segment, and marketing and proposal efforts in both gaming and voting segments. We anticipate that SG&A expenses will increase moderately in fiscal 2012 as we continue to increase our sales and marketing efforts. Other Income (Expense) Other income in the years ended April 30, 2011 and 2010 consisting primarily of interest and dividend income remained relatively insignificant.We derived interest and dividend income from certificates of deposit and cash and cash equivalent balances during the years ended April 30, 2011 and 2010. Liquidity and Capital Resources Liquidity Our net working capital at April 30, 2011 was $3.6 million. Contract backlog at April 30, 2011 was $1.8 million.Of this amount, approximately $1.2 million is attributable to two lottery product orders from related customers.The remaining contract backlog amount of approximately $600,000, which has already beenpaid by our customers, relates to executed gaming and voting contracts with unrelated customers. Additional sources of cash through April 2012 are expected to be derived from spares revenue, software support and election support service revenues.Uses of cash are expected to be for normal operating expenses and costs associated with contract execution. While we anticipate that we will be successful in obtaining additional product or service contracts to enable us to continue normal operations through April 30, 2012, there can be no assurance that we will be able to acquire new contracts. In the highly competitive industry in which we operate, operating results may fluctuate significantly from period to period.We anticipate that our cash flows from operations, expected contract payments and available cash will be sufficient to enable us to meet our liquidity needs through at least April 30, 2012.Although we are not aware of any particular trends, in the event that we are unable to secure new business, we may experience reduced liquidity or insufficient cash flows. The following table summarizes our cash flow activities (in thousands): April 30, 2011 April 30, 2010 Increase (Decrease) (Amounts in thousands) Cash flow comparative: Operating activities $ $ ) $ Investing activities ) Net increase (decrease) in cash and cash equivalents $ $ ) $ Cash Flow Analysis Significant fluctuations in cash flows from operating, investing and financing activities are expected in the gaming and voting industries because factors such as working capital needs, value of contracts, and timing of contracts and payments do not occur in a predictable trend.Accordingly, comparative results between periods are not indicative of trends in cash flow activities. Operating Activities Net cash provided by operating activities was $422,000 in fiscal 2011, compared to net cash used in operating activities of $1.6 million in fiscal 2010.The primary factors contributing to the variability in the reported cash flow amounts relate to the timing of contract milestone billings, completion of contract deliverables and recognition of revenue on customer contracts.In addition, inventory balance and accounts payable amount at the end of fiscal 2011 decreased in comparison to those of the prior fiscal 2010 due to the timing of completion of contract deliverables. 18 Table of Contents Investing and Financing Activities Net cash provided by investing activities was $1.1 million in fiscal 2011, compared to net cash used in investing activities of $57,000 in 2010.During fiscal 2011, the redemption of certificates of deposits significantly exceeded the purchase of certificates of deposit. Capital expenditures amounted to $157,000 in fiscal 2011, compared to $106,000 in fiscal 2010.Expenditures in both fiscals 2011 and 2010 consist of equipment intended for marketing purposes in the voting segment. There were no financing activities for the years ended April 30, 2011 and 2010. Capital Resources As of April 30, 2011, there were no unused credit facilities. Foreign Currency Fluctuation Our reporting currency is the U.S. dollar.Sales are denominated almost exclusively in U.S. dollars.Occasionally, sales have been effected in foreign currencies.Fluctuations in exchange rates from reporting period to reporting period between various foreign currencies and the U.S. dollar may have an impact on revenue and expense. Such effect may be material in any individual reporting period.No material foreign currency transactions occurred during the years ended April 30, 2011 and 2010. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our balance sheet, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Recent Accounting Pronouncements In October 2009, the FASB issued authoritative guidance on revenue recognition ASC ASU 2009-14, “Certain Revenue Arrangements that Include Software Elements,” that will become effective for the Company beginning May 1, 2011, with earlier adoption permitted. Under the new guidance on arrangements that include software elements, tangible products that have software components that are essential to the functionality of the tangible product will no longer be within the scope of the software revenue recognition guidance, and software-enabled products will now be subject to other relevant revenue recognition guidance. Additionally, the FASB issued authoritative guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition. We adopted this new guidance as of May 1, 2010.The adoption of this new guidance did not have a material impact on our consolidated financial statements. The FASB had issued certain other accounting pronouncements as of April 30, 2011 that will become effective in subsequent periods; however, the Company does not believe that any of those pronouncements are germane to our business or would have significantly affected our financial accounting measurements or disclosures had they been in effect during fiscal 2011. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 19 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Form 10-K (Page) Report of Independent Registered Public Accounting Firm 21 Consolidated Financial Statements: Balance Sheets as of April 30, 2011 and 2010 22 Statements of Operations for the years ended April 30, 2011 and 2010 23 Statements of Shareholders’ Equity for the years ended April 30, 2011 and 2010 24 Statements of Cash Flows for the years ended April 30, 2011 and 2010 25 Notes to Consolidated Financial Statements 26 20 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors International Lottery & Totalizator Systems, Inc. We have audited the accompanying consolidated balance sheets of International Lottery & Totalizator Systems, Inc. (a 71.3%-owned subsidiary of Berjaya Lottery Management (H.K.) Ltd.) and Subsidiary as of April 30, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of International Lottery & Totalizator Systems, Inc. and Subsidiary as of April 30, 2011 and 2010, and their results of operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ J.H. Cohn LLP San Diego, California July 7, 2011 21 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands) April 30, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net of allowance for doubtful accounts of $75 Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Other current assets Total current assets Equipment, furniture and fixtures, at cost, less accumulated depreciation of $1,874 and $1,765 in 2011 and 2010, respectively Other noncurrent assets 65 73 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Accrued payroll and related taxes Warranty reserves 31 42 Payable to Parent Other current liabilities 67 44 Deferred revenues Total current liabilities Long-term liabilities 12 6 Total liabilities Commitments Shareholders’ equity: Preferred shares, no par value; 20,000 shares authorized; no shares issued or outstanding - - Common shares, no par value; 50,000 shares authorized; 12,963shares issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 22 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Years Ended April 30, Revenues: Sales of products $ $ Services Cost of sales: Cost of product sales Cost of services Gross profit Research and development expenses - Selling, general and administrative expenses Loss from operations Other income (expense): Interest and dividend income 5 9 Other 12 Loss before benefit of income taxes Benefit of income taxes Net loss $ $ Net loss per share: Basic and diluted $ $ Weighted average shares used in computation of net loss per share: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 23 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Amounts in thousands) Common Stock Shares Amount Accumulated Deficit Total Balance at May 1, 2009 $ $ ) $ Net loss - - ) ) Balance at April 30, 2010 ) Net loss - - ) ) Balance at April 30, 2011 $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 24 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Years Ended April 30, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Impairment charge for inventory obsolescence - Warranty reserve expense 37 34 Impairment charge for patent write-off 12 - Changes in operating assets and liabilities: Accounts receivable Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Other current assets 92 Accounts payable Billings in excess of costs and estimated earnings on uncompleted contracts Accrued payroll and related taxes Warranty reserves Payable to Parent 1 - Other liabilities 29 Deferred revenues 96 Net cash provided by (used in) operating activities Cash flows from investing activities: Purchases of certificates of deposit Proceeds from redemption of certificates of deposit Additions to equipment, furniture and fixtures Additions to intangible assets Proceeds from sale of equipment 14 - Net cash provided by (used in)investing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ The accompanying notes are an integral part of these consolidated financial statements. 25 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of the Business International Lottery & Totalizator Systems, Inc. (“ILTS” or the “Company,” together with its subsidiary,) designs, manufactures, sells, manages, supports and services computerized wagering systems and terminals for the global lottery and pari-mutuel racing industries.The wagering system features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation. In addition, although the Company is not presently doing so, ILTS has demonstrated capability to provide full facilities management services to customer organizations authorized to conduct lotteries.The Company is largely dependent upon significant contracts for its revenue, which typically include a deposit upon contract signing and up to six months lead time before delivery of hardware begins. In recent years, the Company, through its wholly-owned subsidiary Unisyn Voting Solutions, Inc. (“Unisyn”), has devoted significant resources to developing federally certified end-to-end optical scan voting systems and a full-featured Election Management Software that provides precinct tabulation, ballot review and audio voting capability.In addition to the InkaVote Plus Precinct Ballot Counter (“PBC”) system certified to the National Association of State Election Directors (“NASED”) 2002 Voting System Standards (“VSS”), the Company recently received the 2005 Voluntary Voting System Guidelines (“VVSG”) certification from the United States Election Assistance Commissions (“EAC”) for its OpenElect® digital optical scan election system – a digital scan voting system built with Java on a streamlined and hardened Linux platform.As part of a jurisdiction’s procurement process, the Company will provide the OpenElect® products’ source code for independent review. These efforts leverage the Company’s extensive experience to develop highly secure, mission-critical solutions that meet the NASED 2002 VSS and the EAC 2005 VVSG standards.In addition, the Company’s voting systems offer the following features: · High level of security and vote encryption to ensure integrity and voter privacy; · Electronic and paper audit trails that offer added security and redundancy for recounts; · Minimal training required for poll workers to set-up and operate; and · Minimal voter re-education required. Berjaya Lottery Management (H.K.) Ltd. (“BLM” or the “Parent”) owns 71.3% of the outstanding voting stock of ILTS. Principles of Consolidation The accompanying consolidated financial statements include the accounts of ILTS and its wholly-owned subsidiary, Unisyn Voting Solutions, Inc.All significant inter-company accounts and transactions are eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions. Actual results could differ from those estimates. Estimates may affect the reported amounts of assets and liabilities and revenues and expenses, and the disclosure of contingent assets and liabilities. Revenue Recognition We recognize revenue by applying various relevant revenue recognition policies depending on the nature of the sale and the terms of the contract. Complete Systems ILTS's complete wagering systems include the point-of-sale terminals, a central computer installation and a commercially available operating system used in conjunction with ILTS's proprietary application software, and the communication network to interface the terminals to the central computer installation.System features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation. A complete system is comprised of both hardware and software.The hardware portion includes both central system servers and terminals. The software portion includes the application software for both the central system and terminals. 26 Table of Contents As directed by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 985-605, “Software Revenue Recognition,” the Company follows the guidance of FASB ASC 605-35, “Construction-Type and Production-Type Contracts” in accounting for the sale of complete systems. We recognize revenue by using the percentage-of-completion method when the contracts for complete systems fulfill the following criteria: 1. Contract performance extends over long periods of time; 2. The software portion involves significant production, modification or customization; 3. Reasonably dependable estimates can be made on the progress towards completion, contract revenues and contract costs; and 4. Each element is essential to the functionality of the other elements of the contracts. Under the percentage-of-completion method, sales and estimated gross profits are recognized as work progresses.Progress toward completion is measured by the ratio of costs incurred to total estimated costs.Revenue and gross profit may be adjusted prospectively for revisions in estimated total contract costs.If the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is recorded in the period in which they become evident. The total estimated loss includes all costs allocable to the specific contract. Each complete system contract is reviewed individually to determine the appropriate basis of recognizing revenue. If the contract does not fulfill the above criteria, revenues are recognized only when: 1.Persuasive evidence of an arrangement exists in the form of signed contracts or purchase orders; 2.The contract or purchase order contains a fixed or determinable selling price to the buyer; 3.Collectibility is reasonably assured through due diligence, historical payment practices or upfront payments; and 4.Delivery has occurred or services have been rendered in accordance with contract terms. Software – only In addition to the software portion of a complete system, we develop software for our customers in accordance with the specifications stipulated in a software supply contract. Generally, these contracts are related to additional features or modules to be added to the application software that we have previously developed for our customers. Each software contract is reviewed individually to determine the appropriate basis of recognizing revenue. For software contracts involving significant development efforts that extend over long periods of time and fulfill the criteria as set out in FASB ASC 605-35, “Construction-Type and Production-Type Contracts,” the related revenues are recognized by using the percentage-of-completion method.Other software supply contract revenues are recognized upon delivery when all the conditions specified in FASB ASC 985-605, “Software Revenue Recognition” are met. Hardware – only Hardware in the form of assembled terminals, component kits or replacement parts (“spares”) may be sold separately to our customers. Revenues for the sale of hardware are recognized upon shipment in accordance with FASB ASC 605-10, “Revenue Recognition” only when: 1.The Company has evidence that arrangements exist; 2.The price to the buyer is fixed through signed contracts or purchase orders; 3. Shipping documents illustrate that delivery of hardware has occurred, as stipulated in the terms of the customer contract; and 4. Collectibility is reasonably assured through one or more of the following: due diligence prior to contract signing; historical payment practices; or required upfront payments. Service Revenues Service revenues include software support and facility management agreements. Revenues from software support agreements are recognized, provided collectibility is reasonably assured, in accordance with FASB ASC 985-605, “Software Revenue Recognition” depending on the nature of the associated expenses: 1. If costs are immaterial or incurred on a straight-line basis, revenue is recognized ratably over the term of the agreement; 2. Otherwise, revenue is recognized over the period of the agreement in proportion to the amounts expected to be charged to expense for the services rendered during the period. We did not have any facility management agreements as of April 30, 2011 or during fiscals 2011 and 2010, although we have had them at certain times in previous fiscal years. For the voting segment, service revenues are derived from software and on-site product support services provided to end customers.Service revenues are recognized as the services are rendered, and the related costs of services are recognized on a time and materials basis. 27 Table of Contents Deferred Revenues Deferred revenues of approximately $615,000 and $344,000 as of April 30, 2011 and 2010, respectively, represent prepayment for products and services which were related to the use of the PBC and OpenElect® voting systems, and other software and technical support services.The Company will recognize the revenues upon its fulfillment of the prescribed criteria for revenue recognition. Allowance for Doubtful Accounts We determine our allowance for doubtful accounts by considering a number of factors: 1. Length of time trade accounts receivable are past due; 2. Our previous loss history; 3. The customer’s current ability to pay its obligations; 4. Known specific issues or disputes which exist as of the balance sheet date; and 5. The condition of the general economy and the industry as a whole. Based on its evaluation, the Company determined that no additional allowance was required as of April 30, 2011.The Company maintained an allowance for doubtful accounts of $75,000 as of April 30, 2011 and 2010. Warranty Reserves Estimated warranty costs are accrued as revenues are recognized.Included in the warranty cost accruals are costs for basic warranties on products sold.A summary of product warranty reserve activity for the fiscal years ended April 30, 2011 and 2010 is as follows: (Amounts in thousands) Balance at May 1, 2009 $ 21 Additional reserves 34 Charges incurred Balance at April 30, 2010 42 Additional reserves 37 Charges incurred Balance at April 30, 2011 $ 31 Warranty reserves are based on historical trends and are adjusted periodically to reflect actual experience. Customers do not have a right to return, except for defective products.The most recent inventory cost is used to determine the value of potential warranty costs.Estimated reserves for warranty obligations are accrued as follows: 1. Contracts - Contract warranties are specific to the individual contracts. Estimated reserves for warranty obligations are accrued as revenue is recognized. Hardware and software components may be warranted separately: a. Hardware – The warranty phase for terminals or terminal kits commences upon shipment and can extend from six months to 12 months depending on the specific contract terms. b. Software – The warranty phase typically represents a six to twelve-month period of time after delivery, as defined by the specific contract terms. For the voting segment, warranty phase typically represents a two-year period upon acceptance of the voting units by the end customers. 2. Spares – Terminal replacement parts are warranted to be free from defects for 90 days from the date of shipment. Based on historical experience, warranty costs for spares have been immaterial. 3. Other – Specific provisions have been made to cover a small number of particular replacement parts for specific customers. 28 Table of Contents Income Taxes and Valuation Allowance The Company accounts for income taxes pursuant to the asset and liability method.This requires deferred income tax assets and liabilities to be computed annually for temporary differences between the financial statement and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the temporary differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.The Company has provided a valuation allowance against the entire balance of its net deferred tax assets at April 30, 2011 and 2010 as it is deemed that the recovery of the deferred tax assets is less than probable. Foreign Currency Fluctuation The Company’s reporting currency is the U.S. dollar.Sales are denominated almost exclusively in U.S. dollars.Occasionally, sales have been effected in foreign currencies.Fluctuations in exchange rates from reporting period to reporting period between various foreign currencies and the U.S. dollar may have an impact on revenue and expense. Such effect may be material in any individual reporting period.No material foreign currency transactions occurred during the years ended April 30, 2011 and 2010. Inventories Inventories are stated at the lower of cost or the current estimated market values.Cost is determined using the first-in, first-out method.Inventories consisted of the following: April 30, April 30, (Amounts in thousands) Raw materials and subassemblies $ $ Work-in-process - 4 $ $ Previously, the Company has reported that it had approximately $1.9 million in kit inventory related to previous orders from an unrelated international customer which it will not ship to the customer until it receives substantially all of the payments due and the required deposits are made. The model related to this inventory remains in continuous use presently in several jurisdictions and is actively being marketed to several additional prospective customers. Based on management’s assessment of the marketing opportunities and the nonpayment by the said customer whichincreased the uncertaintyrelating tocustomer’s financial ability to purchase additional kit inventory, the Company recorded an impairment charge of approximately $1.1 millionduring the quarter ended April 30, 2008.A certain portion of this inventory was sold in recent years.As part of its periodic review and assessment of themarketability of this inventory and the Company’s current marketing efforts with the active prospects, the Company believes thatthe remaining kit inventoryvalued atapproximately $340,000 remains sellable to those existing and prospective customers. Arising from this assessment, the Company recorded an impairment charge of approximately $340,000during the quarter ended April 30, 2011. Equipment, Furniture and Fixtures Equipment, furniture and fixtures are carried at cost.Depreciation is provided using the straight-line method over the estimated useful lives of the related assets which approximate three to seven years.Leasehold improvements are amortized over the shorter of the useful lives of the assets or the lease term.In accordance with FASB ASC 360-10, “Property, Plant, and Equipment,” the Company evaluates the recoverability of its long-lived assets whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable, or when the net book value of such assets exceeds the futureundiscounted cash flow attributed to such assets.At April30, 2011 and 2010, and during the years ended April30, 2011 and 2010, no indicators of impairment were identified. Net equipment, furniture and fixtures consisted of the following (in thousands): April 30, April 30, (Amounts in thousands) Plant and machinery $ $ Computer equipment Leasehold improvement Furniture, fixtures and equipment 91 91 Construction in progress 50 1 Accumulated depreciation ) ) Net equipment, furniture and fixtures $ $ 29 Table of Contents Research and Development Costs Research and development costs are expensed as incurred.Substantially, all research and development expenses are related to new product development and designing significant improvements. Net Loss per Share Basic and diluted net loss per share is based on the weighted average number of shares outstanding during the periods. There were no outstanding options at April 30, 2011. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less at the purchase date to be cash equivalents. 2.BUSINESS SEGMENTS, GEOGRAPHIC REVENUES, MAJOR CUSTOMERS AND MAJOR VENDORS Segment Information FASB ASC 280 “Segment Reporting” requires companies to report certain information about operating segments in their consolidated financial statements and establishes standards for related disclosures about products and services, geographic areas and major customers.FASB ASC 280 defines operating segments as components of an enterprise about which separate financial information is available that is evaluated regularly by management in deciding how to allocate resources and in assessing performance. The Company divides its operations into two operating segments: the gaming business and the voting business.The gaming segment designs, manufactures and manages computerized wagering systems and terminals for the lottery and pari-mutuel racing industries worldwide.Presently the voting segment generates revenues from product servicing and software support services. The Company’s segment information is presented below (in thousands): As of and for the Year Ended April 30, 2011 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations ) ) Depreciation and amortization 90 29 Costs and estimated earnings in excess of billings on uncompleted contracts 32 Equipment, furniture and fixtures, net 99 Deferred revenues 20 As of and for the Year Ended April 30, 2010 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations ) ) Depreciation and amortization 15 Costs and estimated earnings in excess of billings onuncompleted contracts 1 Equipment, furniture and fixtures, net Deferred revenues 15 30 Table of Contents Geographic Revenues Revenues by geographic area are as follows (in thousands): Years Ended April 30, Customer Location Asia $ $ Europe North America Australia - 19 $ $ As of April 30, 2011 and 2010, substantially all of the Company's assets were held in the United States.During the fiscal years ended April 30, 2011 and 2010, a significant portion of the Company’s revenues was derived from exports from the United States to foreign countries. Major Customers April 30, 2011 April 30, 2010 Revenue: From unrelated customers Two customers accounted for more than 26% of total revenue or 15% and 11% individually. No individual customer accounted for more than 10% of total revenue. From related customers Two customers accounted for 56% of total revenue or 40% and 16% individually. Two customers accounted for 77% of total revenue or 39% and 38% individually. Major Vendors For the year ended April 30, 2011, three vendors accounted for approximately 67%, or 25%, 24% and 18% individually, of the Company’s lottery product purchases.For the year ended April 30, 2010, three vendors accounted for approximately 57%, or27%, 19% and 11% individually,of the Company’s lottery component purchases. 3.CREDIT RISK Of the cash and cash equivalents amount of $3.9 million at April 30, 2011, approximately $3.5 million represents highly liquid money market fundswhich are not Federal Deposit Insurance Corporation (“FDIC”) insured.The Company maintains its other cash balances primarily in two financial institutions.As of April 30, 2011, such other cash balances exceeded the FDIC limitation for coverage of $250,000 by approximately $186,000.The Company reduces its exposure to credit risk by maintaining all of its cash balances with highly rated financial institutions. 4. INCOME TAXES The following is a reconciliation of the expected income tax provision or benefit at the statutory federal income tax rate to the actual provision or benefit: Years Ended April 30, (Amounts in thousands) Expected federal income tax provision $ ) $ ) State taxes, net of federal benefit (54 ) ) Permanent differences 12 7 Change in valuation allowance ) ) Research and development credits 22 Net operating loss carryover expiration Refundable alternative minimum tax credits ) ) Other (5 ) 3 $ ) $ ) 31 Table of Contents Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the carrying amounts used for income tax purposes.As of April 30, 2011 and 2010, the Company had deferred tax assets of $14.9 million and $20.1 million, respectively, primarily attributable to its net operating loss carryforwards as further described below.The Company has provided a valuation allowance against the entire balance of its deferred tax assets at April 30, 2011 and 2010 due to the uncertainty regarding realization.The $5.3 million decrease in the deferred tax assets in 2011 was due primarily to the effects of the expiration of federal net operating loss carryforwards. Significant components of the Company’s deferred tax assets are as follows: (Amounts in thousands) April 30, 2011 April 30, 2010 Deferred tax assets: Net operating loss, general business credit and AMT carryforwards $ $ Deferred revenue 84 84 Reserves and accruals Other 42 45 Deferred tax assets Valuation allowance ) ) Net deferred taxes $ - $ - As of April 30, 2011, the Company has approximately $37.4 million in Federal net operating loss carryforwards that will expire from 2011 through 2031, unless previously utilized.Additionally, as of April 30, 2011, the Company has approximately $2.4 million in California net operating loss carryforwards that will expire from 2031 through 2033, unless previously utilized.In addition, as of April 30, 2011, the Company has approximately $294,000 in Federal research and development credit carryforwards that begin to expire in 2020, and $320,000 of California research and development credit carryforwards that can be carried forward indefinitely.The Company also has approximately $110,000 in Federal alternative minimum tax credits that can be carried forward indefinitely. Pursuant to the Tax Reform Act of 1986, Internal Revenue Code Section 382, utilization of the Company’s federal credit and net operating loss carryforwards may be limited if a cumulative change in ownership of more than 50% occurs within any three-year period. 5. RELATED PARTY TRANSACTIONS During the years ended April 30, 2011 and 2010, revenues from all related party agreements for sales of products and services totaled approximately $3.7 million (63% of total revenue) and $6.1 million (86% of total revenue), respectively.Included in accounts receivable at April 30, 2011 and 2010 was $145,000 and $463,000, respectively, from these customers.Descriptions of the transactions with the Company’s related parties in the years ended April 30, 2011 and 2010 are presented below. Berjaya Lottery Management (H.K.) Ltd. (“BLM”) In 1996, the Company entered into an agreement to purchase specific inventory on behalf of BLM, the owner of 71.3% of ILTS’s outstanding voting stock as of April 30, 2011.Title to the inventory resides with BLM and is on consignment; therefore, no amounts are reflected in the Company’s consolidated balance sheets for inventory purchased on BLM’s behalf. Over time, the Company has sold or used portions of the BLM inventory in unrelated third party transactions.The sale or use of the inventory results in a liability to BLM for the cost of the items utilized. The financial activities and balances related to BLM were as follows: · There were no related party sales to BLM in the years ended April 30, 2011 and 2010; · There were no accounts receivable balances from BLM at April 30, 2011 and 2010; · Liabilities to BLM arising from the sale or use of the BLM inventory, recorded as “Payable to Parent,” were $251,000 and $250,000 as of April 30, 2011 and2010, respectively. Philippine Gaming Management Corporation On January 11, 2010, the Company received from Philippine Gaming Management Corporation (“PGMC”), a related partyand a subsidiary of BLM, an order valued at approximately $1.8 million for lottery products.Shipments of these products began in the first quarter of fiscal 2011 and were complete in the second quarter of fiscal 2011. In addition, the Company provides terminal spare parts to PGMC on an ongoing basis. 32 Table of Contents The financial activities and balances related to transactions with PGMC were as follows: · Revenue recognized on the sale of lottery products and related support services totaled approximately $2.3 million during the year ended April 30, 2011.For the year ended April 30, 2010, revenue recognized on the sale of lottery products, software and related support services totaled approximately $2.7 million; · Net cost and estimated earnings in excess of billings relating to support services totaled approximately $32,000 as of April 30, 2011.As of April 30, 2010, billings in excess of costs and estimated earnings relating to the abovementioned lottery product order dated January 11, 2010 totaled $440,000; · There was no deferred revenue balance as of April 30, 2011.Deferred revenue on software support services totaled $6,000 as of April 30, 2010; and · Accounts receivable amounted to $47,000 and $10,000 as of April 30, 2011 and 2010, respectively. Sports Toto Malaysia Sdn. Bhd. The Company provides lottery products, software development and support services to Sports Toto Malaysia (“STM”), an affiliate of BLM and arelated party. · Revenue of $326,000 was recognized on the sale of support services and lottery productsduring the year ended April 30, 2011.Revenue of $628,000 was recognized on the sale of support services and lottery products during the year ended April 30, 2010; · There were deferred revenues of $9,000 on support services as of April 30, 2011 and 2010; · There were no net billings in excess of costs and estimated earnings on uncompleted contracts as of April 30, 2011 and 2010; and · Accounts receivable totaled $16,000 as of April 30, 2011, compared to $13,000 as of April 30, 2010. Natural Avenue Sdn. Bhd. The Company provides Natural Avenue Sdn. Bhd. (“Natural Avenue”), an affiliate of BLM and arelated party, with lottery and software products, support services and spare parts. On December 16, 2009, the Company signed a contract with Natural Avenue for a complete DataTrak lottery systemvalued at approximately $3.6 million.The contract is scheduled to be completed by the fourth quarter of fiscal 2012. The financial activities and balances related to transactions with Natural Avenue were as follows: • During the year ended April 30, 2011, revenue of $969,000 was recognized on the performance of contract deliverables and sale of support services.Revenue of $2.8 million was recognized on the performance of contract deliverables and sale of support services during the year ended April 30, 2010; • Billings in excess of costs and estimated earnings relating to the abovementioned lottery system contract totaled approximately $105,000 as of April 30, 2011.Net cost and estimated earnings in excess of billings relating to the abovementioned lottery system contract totaled approximately $799,000 as of April 30, 2010; and • Accounts receivable totaled approximately $16,000 as of April 30, 2011, compared to $440,000 as of April 30, 2010. Sports Toto Computers Sdn. Bhd. The Company engages Sports Toto Computers Sdn. Bhd. (“STC”), a related party, to provide consulting, programming and other related services to the Company. During the years ended April 30, 2011 and 2010, the Company incurred approximately $200,000 and $181,000, respectively. Ascot Sports Sdn. Bhd. The Company provided Ascot Sports Sdn. Bhd. (“Ascot Sports”), an affiliate of BLM and a related party, with software products. • During the year ended April 30, 2011, the Company recognized revenue of $66,000 for software product development.There was no revenue recognized in the prior year. • Accounts receivable totaled approximately $66,000 as of April 30, 2011.There was no account receivable balance as of April 30, 2010. 33 Table of Contents 6. CONTRACTS IN PROCESS The amounts by which total costs were less than billings on uncompleted contracts are as follows (in thousands): April 30, April 30, Costs incurred and estimated earnings recognized on uncompleted contracts $ $ Billings on uncompleted contracts ) ) $ ) $ The amounts shown in the table above are included in the associated balance sheet as follows: April 30, April 30, Costs and estimated earnings in excess of billings on uncompleted contracts $ $ Billings in excess of costs and estimated earnings on uncompleted contracts ) ) $ ) $ 7. LEASES On May 29, 2009, the Company entered into an amendment agreement to extend the term of its building lease to November 30, 2012.Commencing December 1, 2009, monthly base rent payments of $14,800 for the first year of the lease and $15,700 and $17,200 for years two and three, respectively, became effective.The agreement also provides for one month of free rent, annual rent increases and the Company’s payments of a portion of common area maintenance costs. Future minimum lease payments for all operating leases are as follows (in thousands): For Fiscal Year Ending April 30, Minimum Lease Payments $ $ Rent expense for all operating leases for the years ended April 30, 2011 and 2010 was $190,000 and $180,000, respectively. 8. EMPLOYEE 401(k) PLANS The Company maintains a 401(k) plan(the “Plan”), qualified under the Internal Revenue Code, in which all eligible employees, as defined in the Internal Revenue Code, may elect to participate.Under the Plan, employees may voluntarily make tax-deferred contributions of up to 15% of their compensation to a trust, which provides the participant with various investment alternatives.In addition, for each fiscal year, the Company, at the discretion of the Board of Directors, may contribute an amount of Company stock with a fair market value that does not exceed 5% of the annual compensation of all participants in the Plan.The Company made no contributions during the years ended April 30, 2011 or 2010.The Company also maintains another 401(k) plan in which long-tenured employees maintain accounts; however, the Company and its employees are no longer contributing to this plan. 9. STOCK OPTION PLANS The Company had a stock option plan, the 2000 Equity Participation Plan (the “2000 Plan”), that was approved by the Board of Directors and shareholders, whereby options to purchase 200,000 shares of the Company’s common stock were initially authorized.The number of options authorized for grant may increase January 1 of each plan year by 3% of the total number of outstanding shares of the Company’s common stock on that date subject to the approval of the Board of Directors and the limitation that the total number of shares of common stock subject to all options granted shall not exceed 10% of the total number of outstanding shares of common stock on that date.The 2000 Plan expired and terminated on March 26, 2010 in accordance with the terms of the 2000 Plan, which was ten years from the date the Plan was adopted by the Board.Presently the Company does not maintain any stock option plan. 34 Table of Contents A summary of the Company’s stock option activity and related information for the years ended April 30, 2011 and 2010 (shares in thousands) follows: Stock Options Shares Weighted-Average Exercise Price Options outstanding, beginning of year 84 $ Granted - - Exercised - - Forfeited/expired ) Options outstanding, end of year - $
